Citation Nr: 0826629	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
emergency treatment and hospitalization at Valley View 
Hospital from September 18, 2004 to September 21, 2004.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to December 
1964.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 determination by the 
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center in Fort Harrison, Montana (hereinafter 
referred to as the agency of original jurisdiction or AOJ).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Board notes that, in two separate decisions in December 
2004, the AOJ denied claims for payment or reimbursement of 
unauthorized services by Western Slop Cardiology and Valley 
View Hospital-Physician.  In February 2005, the AOJ denied 
claims for payment or reimbursement of unauthorized services 
provided by the Town of Silt Volunteer Ambulance Service.  
The veteran has not initiated an appeal with any of these 
determinations.  As such, those matters are not currently 
before the Board at this time.


FINDINGS OF FACT

1.  The veteran received unauthorized emergency treatment and 
hospitalization at Valley View Hospital from September 18, 
2004 to September 21, 2004.

2.  The veteran is not service connected for any disease or 
disability.

3.  The veteran had not received treatment at a VA medical 
facility within the 24-month period preceding the furnishing 
of the emergency medical services beginning on September 18, 
2004.

CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized emergency treatment and hospitalization at 
Valley View Hospital from September 18, 2004 to September 21, 
2004, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received unauthorized emergency treatment and 
hospitalization at Valley View Hospital from September 18, 
2004 to September 21, 2004.  He seeks VA payment or 
reimbursement for these expenses.

The law provides two related, but independent avenues for 
obtaining payment or reimbursement for expenses where care 
was not previously authorized.  

Under 38 U.S.C.A. § 1728(a), and its implementing regulation, 
38 C.F.R. § 17.120, VA may pay or reimburse veterans for 
medical expenses incurred in non-VA facilities where: (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service- connected 
disability, (B) for a non service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; or (D) for any illness in the case of a 
veteran who is a participant in a vocational rehabilitation 
program that necessitates care or treatment to make possible 
such veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that all three of these statutory 
requirements must be met before payment may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran is not service connected for any disease or 
disability, and is not a participant in a vocational 
rehabilitation program.  As he does not meet criteria of 
38 U.S.C.A. § 1728(a)(2), the veteran is not eligible for VA 
payment or reimbursement for the unauthorized medical 
expenses in question under 38 U.S.C.A. § 1728.  Zimick, 11 
Vet. App. at 49.

When a veteran is not eligible under 38 U.S.C.A. § 1728, 
he/she may nevertheless obtain payment or reimbursement under 
38 U.S.C.A. § 1725.  The implementing regulation of 38 C.F.R. 
§ 17.1002, entitled Substantive Conditions for payment or 
reimbursement, requires that all the enumerated conditions be 
met for eligibility consideration.  One the conditions 
precedent requires the veteran to have been enrolled in the 
VA health care system and received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment.  
38 U.S.C.A. § 1725(e); 38 C.F.R. § 17.1002(e).  

The AOJ's research indicates that the veteran had not 
received any VA care within the 24-month period preceding his 
care at Valley View Hospital from September 18, 2004.  The 
veteran admits this fact.  However, he makes an equitable 
argument that he had enrolled for VA care within the 24-month 
period, but had not scheduled VA care as the waiting list for 
treatment was many months too long.

The undisputed evidence shows that the veteran had not 
received VA care prior to his emergency treatment and 
hospitalization at Valley View Hospital beginning on 
September 18, 2004.  The veteran's enrollment for VA 
healthcare within the 24-month time period, in and of itself, 
does not satisfy the criteria of 38 U.S.C.A. § 1725(e) and 
38 C.F.R. § 17.1002(e).  Eligibility also requires that the 
veteran to have received VA care within this time period.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met.).  
As a matter of law, the Board must deny the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law).  

In deciding this claim, the Board acknowledges the veteran's 
argument that he did not seek VA care due to lack of timely 
access.  However, the Board observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  The Board is without authority to 
grant or restore benefits simply because doing so might be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).

It is important for the veteran to understand that VA does 
not normally pay for private treatment of a nonservice 
connected disorder that is not related to VA treatment or 
military service.  It is only under extremely limited 
circumstances that the VA may do so, under the law, as cited 
above.  The law cited above is the only basis the VA may pay 
for these services.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The Board finds that the VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  See also Barger v. Principi, 
16 Vet. App. 132 (2002) (holding that the VCAA does not apply 
to cases involving the waiver of recovery of overpayment 
claims because the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51, i.e., the 
laws affected by VCAA).  

Notwithstanding the above, the veteran was provided a VCAA 
letter in February 2005.  The veteran has not disputed the 
findings regarding his non-service connected status or the 
fact that he had not received VA care within the 24-month 
period of his unauthorized private treatment.  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the veteran ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized emergency treatment and hospitalization at 
Valley View Hospital from September 18, 2004 to September 21, 
2004, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


